DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Abstract
The abstract submitted on 2/9/21 is accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regard to claim 1, the recitation, “the wave rotor is placed in the casing’s left side fixed to the left end cover” is indefinite since the claim is an apparatus claim and not a method claim with steps and the recitation is a step and not a structure.  Further the recitation is indefinite since the wave rotor is not fixed but is able to rotate.  And it is not clear what is fixed to the left end cover.

The recitation “the right side of central shaft” lacks appropriate antecedent basis for a right side.  Further the recitation reintroduces anew the central shaft that was already recited previously. 
The recitation “are two bearings that act as support” is indefinite as it is not clear what the bearings support.  Do they support the shaft or the left end cover?  There is no way to discern.
The recitation “are another two bearings that act as support” is indefinite as it is not clear what the bearings support.  Do they support the shaft or the right end cover?  There is no way to discern.
The multiple recitations “chamber of 2-8 stages” is indefinite as there is no way to discern what is being required structurally.  The recitations are attached to a number of recited chambers and it is completely unclear what is required structurally to provide stages to the recited chambers.
The recitation, “on the left end cover” followed by recitations of four chambers.  It is not clear what is structurally required of the chambers relative to the left end cover and how the chambers are “on” the recited end cover.
The recitation, “in an order” is repeated twice and is indefinite since it is not clear if the order is the order that the chambers were listed in or some other order altogether.  Further it is not clear if the orders of the chambers associated with the left end cover and the right cover must be related in any way.

The recitation, “the high pressure inlet nozzles of 2-8 stages” is indefinite since the recitation of nozzles provided earlier in the claims does not identify them being associated with any stages whatsoever.  Further, it is not clear if these are the same stages previously recited as “2-8 stages” or if they are other stages.
The recitation, “by bolts” is unclear as it is not clear if the same bolts provide all of the fixing recited or if in each recitation different bolts are being introduced.
The recitation, “circumferential central line” is indefinite since a center line is not a circumferential line and vice versa.  It is not clear what geometrical feature this line must have.
The recitation, “a stationary nozzles surface plane” is unclear as it is not clear what surface is being referred to.
Likewise, the recitation, “a rotary wave rotor surface plane” is unclear as it is not clear what surface is required.  It is considered that any surface of the wave rotor meets the recitation.
In regard to claim 2, the recitation, “The multistage wave rotor refrigerator of claim 1, further comprising two-stage wave rotor refrigerator” is entirely indefinite since the disclosure shows that the refrigerator is a two-stage wave rotor refrigerator not that the multistage wave rotor refrigerator has another refrigeration that is a two-stage wave rotor refrigerator.  It appears that the applicant is attempting to further limit the 
The recitation, “on the left end cover, a first high pressure inlet chamber of two stages, a second low temperature outlet chamber of two stages, a second high pressure inlet chamber of two stages, a first low temperature outlet chamber of two stages are provided in an order; 
on the right end cover, a second medium pressure outlet chamber of two stages, a first low pressure inlet chamber of two stages, a first medium pressure outlet chamber of two stages and a second low pressure inlet chamber of two stages are provided in an order;” is indefinite for redundantly reintroducing the several chambers that were already recited previously and it is unclear if there are further chambers in addition to those recited in claim 1 or if the recitation is merely an error.  Further, the recitations repeatedly introduce “two stages” and it is unclear if these are the same stages or different stages in each recitation.  It appears that the applicant is attempting to further limit the refrigerator to only have two stages.  The applicant is encouraged to more appropriately recite such if that is the intention.
Further, the same issues with the recitations “an order” and “bolts” remain as discussed above.
The recitation, “the first high pressure inlet nozzle” is indefinite for lacking proper antecedent basis.
The recitation, “the second high pressure inlet nozzle” is indefinite for lacking proper antecedent basis.

The recitation, “the second medium pressure outlet nozzle” is indefinite for lacking proper antecedent basis.

All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Muller and Binder (see translation) (all previously made of record, see the previous action for the detailed document identifications).
Zhao teaches a wave rotor refrigerator (see figures 1, 3b, and 10) comprising: a casing (see Introduction and annotated with label 1 in the annotated figure 1 below hereafter 1 in figure 1), a left end cover (Fig. 1, one of 2 or 3) and a right end cover (Figure 1, other of 2 or 3); and further comprising a wave rotor (Abstract, Introduction, Figure 1, labeled “rotor”), a central shaft (Figure 1, label 5), high pressure inlet nozzle (Figure 1, see orifice for HP), medium pressure outlet nozzle (see orifice for MP in annotated Figure 10 below), the outlet pressure is kept at 0.2 MPa which is medium pressure relative to the inlet high pressure, Page 330, Section 4.2, lines 1-3) and a driving mechanism (page 330, Section 4.1, lines 2, 3, 4, electric motor); the wave rotor (rotor) is fixed on a circular disk of the central shaft through bolts (Figure 1, label 7 and 8), the wave rotor (rotor) is in the casing (1 in figure 1) and a left side of the casing (1 in figure 1) fixed to the left end cover (one of 2 or 3) and a right side of the casing (1 in figure 1) fixed to the right end cover (other of 2 or 3) (see Figure 1); oscillation tubes (channels - page 325 - last two lines) with constant cross-section are set in the wave rotor (rotor) in a circumference thereof (page 326, lines 2-4, page 328, heading 3, lines 2-4, Figure 10, Table 2, Oscillation tubes are Channels in the Rotor or Shock tubes or Shock Channels); on the left end cover (one of 2 or 3) there is a first high pressure inlet chamber (Figure 10, see HP), a second low temperature outlet chamber (Figure 10, see LT); on the right end cover (other of 2 or 3) there are second medium pressure outlet chamber (Figure 10, MP), first low pressure inlet chamber (Figure 10, LP),
[AltContent: textbox (7- circular disk 
8- Bolts)][AltContent: arrow]
[AltContent: textbox (2 – one end cover)][AltContent: textbox (6- high pressure inlet)]

[AltContent: textbox (4 – rotor)]






    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale








the high pressure inlet nozzle (orifice for HP - Fig. 10) on the left end cover (one of 2, 3) and the medium pressure outlet nozzle (orifice for MP) on the right end cover (other of 2, 3) are fixed by bolts (Figure 1, labeled 8), a center line of the high pressure inlet nozzle (orifice for HP) and the medium pressure outlet nozzle (orifice for MP) are the same as the center line of end faces of the oscillation tubes (see Fig. 10 and Figure 11a, see alignment between discharge port and nozzle); a clearance fitting between a 
Zhao does not disclose explicitly two bearings between the left end cover and a left side of central shaft supporting the shaft and another two bearings between the right end cover and a right side of central shaft also supporting the shaft. 
However, providing bearings is routine and ordinary for rotary machines and Muller teaches a wave rotor system (Abstract) including end covers (Figure 1, item 27, 29, para. 37 - “end plates”) and central shaft (Figure 1, item 39).  Muller teaches bearing that supports the central shaft and end covers (Paragraph [0037], line 19-25).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Zhao by incorporating a pair of bearings on either end of the shaft to support the shaft and facilitate the rotations of the shaft with respect to the stationary element and minimize friction.   
Zhao, as modified by Muller, does not disclose the wave rotor to have multiple stages. Binder teaches multiple stages of a wave rotor system that includes stacked wave rotor in a multistage arrangement (page 25; para. 2 Figure 2.11). Binder teaches multi-stage wave rotors provide high efficiency of fluid expansion (Figure 2.11, plot of number of stages in X- axis vs. efficiency in Y–axis; see performance of two stages and eight stages).  

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
[AltContent: textbox (Figure 2.11: Overall efficiency of multi-stage pressure wave processes for different Pressure ratios p3 = p1 )]









 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Zhao by adding a stage to provide 2 stages to the wave rotor system, in view of the teachings of Binder for the clear purpose of raising the pressure ratio for which the system would provide high efficiency. The teachings make abundantly clear that providing multiple stages provides a clear performance advantage.  The modification would result on the left end cover - multiple high pressure inlet nozzles, the first high pressure inlet chamber, a second low temperature outlet chamber, a second high pressure inlet chamber, and the first low temperature outlet chamber in some order of fluid flow; and on the right end cover - multiple medium pressure outlet nozzles, a second medium pressure outlet chamber, the first low pressure inlet chamber, the first medium pressure outlet chamber, and a second low pressure inlet chamber in some order of fluid flow.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Muller and Horler (see translations) (all previously made of record, see the previous action for the detailed document identifications).
Zhao teaches a wave rotor refrigerator (see figures 1, 3b, and 10) comprising: a casing (see Introduction and annotated with label 1 in the annotated figure 1 below hereafter 1 in figure 1), a left end cover (Fig. 1, one of 2 or 3) and a right end cover (Figure 1, other of 2 or 3); and further comprising a wave rotor (Abstract, Introduction, Figure 1, labeled “rotor”), a central shaft (Figure 1, label 5), high pressure inlet nozzle (Figure 1, see orifice for HP), medium pressure outlet nozzle (see orifice for MP in annotated Figure 10 below), the outlet pressure is kept at 0.2 MPa which is medium pressure relative to the inlet high pressure, Page 330, Section 4.2, lines 1-3) and a driving mechanism (page 330, Section 4.1, lines 2, 3, 4, electric motor); the wave rotor (rotor) is fixed on a circular disk of the central shaft through bolts (Figure 1, label 7 and 8), the wave rotor (rotor) is in the casing (1 in figure 1) and a left side of the casing (1 in figure 1) fixed to the left end cover (one of 2 or 3) and a right side of the casing (1 in figure 1) fixed to the right end cover (other of 2 or 3) (see Figure 1); oscillation tubes (channels - page 325 - last two lines) with constant cross-section are set in the wave rotor (rotor) in a circumference thereof (page 326, lines 2-4, page 328, heading 3, lines 2-4, Figure 10, Table 2, Oscillation tubes are Channels in the Rotor or Shock tubes or Shock Channels); on the left end cover (one of 2 or 3) there is a first high pressure inlet chamber (Figure 10, see HP), a second low temperature outlet chamber (Figure 10, see 
[AltContent: textbox (7- circular disk 
8- Bolts)][AltContent: arrow]
[AltContent: textbox (2 – one end cover)][AltContent: textbox (6- high pressure inlet)]

[AltContent: textbox (4 – rotor)]






    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale








the high pressure inlet nozzle (orifice for HP - Fig. 10) on the left end cover (one of 2, 3) and the medium pressure outlet nozzle (orifice for MP) on the right end cover (other of 2, 3) are fixed by bolts (Figure 1, labeled 8), a center line of the high pressure inlet nozzle (orifice for HP) and the medium pressure outlet nozzle (orifice for MP) are the 
Zhao does not disclose explicitly two bearings between the left end cover and a left side of central shaft supporting the shaft and another two bearings between the right end cover and a right side of central shaft also supporting the shaft. 
However, providing bearings is routine and ordinary for rotary machines and Muller teaches a wave rotor system (Abstract) including end covers (Figure 1, item 27, 29, para. 37 - “end plates”) and central shaft (Figure 1, item 39).  Muller teaches bearing that supports the central shaft and end covers (Paragraph [0037], line 19-25).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Zhao by incorporating a pair of bearings on either end of the shaft to support the shaft and facilitate the rotations of the shaft with respect to the stationary element and minimize friction.   
Zhao, as modified by Muller, does not disclose the wave rotor to have multiple stages. Horler teaches multiple stages of a wave rotor system that includes stacked wave rotor in a multistage arrangement (page 231; para. 2 Figure 3.6.7). Horler teaches multi-stage wave rotors provide high efficiency of fluid expansion (Figure 3.6.10, plot of 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Zhao by adding a stage to provide 2 stages to the wave rotor system, in view of the teachings of Horler for the clear purpose of raising the pressure ratio for which the system would provide high efficiency. The teachings make abundantly clear that providing multiple stages provides a clear performance advantage.  The modification would result on the left end cover - multiple high pressure inlet nozzles, the first high pressure inlet chamber, a second low temperature outlet chamber, a second high pressure inlet chamber, and the first low temperature outlet chamber in some order of fluid flow; and on the right end cover - multiple medium pressure outlet nozzles, a second medium pressure outlet chamber, the first low pressure inlet chamber, the first medium pressure outlet chamber, and a second low pressure inlet chamber in some order of fluid flow.
Response to Arguments
Applicant's arguments filed 2/9/2021 have been fully considered but they are not persuasive. 
	1. Applicant's argument (page 2) is an allegation that the disclosed structure of the present invention and the structure of Zhao are “obviously different” because the disclosed invention has multiple stages.  In response, the allegation entirely fails to address the grounds of rejection is founded on the combination of teachings of the references and not on Zhao alone.
.  
In response, mere allegation of difference Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
3. Applicant's argument (page 3) is an allegation that Binder shows connection to a combustor and therefore has a “functional difference”. 
In response, there is no requirement in the law that a secondary reference must only teach the features of the primary reference.  Therefore the allegation is unpersuasive.
Conclusion
Further prior art made of record and not relied upon is considered pertinent to applicant's disclosure: NPL - 2006 - see form 892 - Pezhman Akbari, Razi Nalim, Norbert Mueller, "A review of Wave Rotor TEchnology and its applications", October 2006, Journal of Engineering for Gas Turbines and Power, Vol. 128, pages 717-735 (Year: 2006).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
March 13, 2021